In the brief filed by the appellant in support of his application for a rehearing he complains of the statement made by the court that there was no oil well or gas well drilled or being drilled on the land referred to in the agreement, or on any adjacent land, on the date of the contract. The appellant points out in his brief that an oil well was commenced on the Haas land, adjoining the Cerami land, soon after November 1, 1938, and was completed before February 10, 1939. It is said that the date of the contract was not November 1, 1938, which was the date on which Cerami signed the instrument, and that the date of the contract could not have been earlier than February 10, 1939, which was the date on which Haas signed the affidavit and recorded the instrument. The court was in error, therefore, in the statement that on the date of the contract there was no well drilled or being drilled on any adjacent land. It appears that the well referred to in appellant's brief was a producer *Page 622 
of oil in paying quantities and was only about half a mile from the Cerami land; but the contract nevertheless was an aleatory contract, because there remained some doubt whether oil or gas would be produced on the Cerami land. We adhere to the ruling that there is no right of action to annul a contract for the sale of mineral rights on the ground of lesion, under article 1860 of the Civil Code, or on the ground that the price stipulated is out of proportion to the value of the mineral right, under article2464 of the Civil Code, when the mineral right is on nonproducing land, and has therefore only a speculative value. There is no allegation or proof that Haas was guilty of fraud, or that there was any fiduciary or confidential relationship between Cerami and Haas, such as might forbid Haas from taking advantage of any inside information concerning the prospect of the well which was being drilled on his adjacent land. Cf. Emerson v. Shirley,188 La. 196, 175 So. 909.
The petition for a rehearing is denied.